Citation Nr: 1309676	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right patella fracture, status post open reduction internal fixation (ORIF), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for patello-femoral syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of the right hip, initially evaluated as 10 percent disabling prior to March 4, 2008, and as 20 percent disabling from March 4, 2008.

4.  Entitlement to an increased evaluation for degenerative joint disease of the left hip, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, initially evaluated as 0 percent disabling prior to March 4, 2008, as 10 percent disabling from March 4, 2008, through April 1, 2009, and as 20 percent disabling from April 2, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a December 2008 rating decision of the RO in Atlanta, Georgia.

A notice of disagreement with the January 2007 rating decision was received in February 2007, a statement of the case was issued in December 2008, and a substantive appeal was also received in December 2008.

A notice of disagreement with the December 2008 rating decision was received in January 2009, a statement of the case was issued in March 2010, and a substantive appeal was also received in March 2010.

The January 2007 rating decision denied a rating in excess of 30 percent for residuals of a right patella fracture, status post ORIF; denied a rating in excess of 10 percent for patello-femoral syndrome of the left knee; and denied a rating in excess of 10 percent for degenerative joint disease of the left hip.  

The January 2007 rating decision also granted service connection for arthritis of the right hip and assigned a 10 percent disability rating, effective October 4, 2004.  In the course of the current appeal, this rating was increased to 20 percent, effective March 4, 2008.

The December 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 0 percent rating, effective October 4, 2004, and a 10 percent rating, effective March 4, 2008.  A September 2012 rating decision increased this rating to 20 percent, effective April 2, 2009.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to increased ratings for disabilities of the bilateral knees, bilateral hips, and lumbar spine.  Following a review of the evidence, the Board finds it necessary to remand all of these claims for further development.

First, with respect to the claim of entitlement to a rating in excess of 30 percent for residuals of a right patella fracture, status post ORIF, the Veteran testified at his October 2012 Board hearing that he had recently received his first right knee injection.  A July 2012 VA examination report notes that the Veteran received a right knee injection in 2003, without benefit, but does not indicate that he received any subsequent injections.  The Veteran's VA medical records do not suggest that he has received a right knee injection during the period that is contemplated by this appeal.  This hearing testimony thus suggests that the Veteran's right knee disability may have worsened since his July 2012 VA examination.  

Likewise, the record suggests a potential worsening of the Veteran's arthritis of the right hip and degenerative joint disease of the left hip.  The record contains an August 2012 VA radiology attending consultation that recommends the Veteran receive bilateral hip steroid injections.  A September 2012 record (the most recent medical evidence of record) reflects that a message was left for the Veteran to schedule an appointment for bilateral hip injections and to be given pre-procedural instructions.  The July 2012 VA examination report does not note any prior right hip injections, and it notes that the Veteran received a left hip injection in 2003.  As with the right knee injection, the evidence does not reflect that the Veteran has received a right or left hip injection during the period that is relevant this appeal.  These medical records thus suggest a potential worsening of the Veteran's right and left hip disabilities since the July 2012 VA examination.  

The Veteran's Board hearing testimony also suggests a worsening of his service-connected degenerative disc disease of the lumbar spine.  Specifically, the Veteran testified that he experiences numbness in his legs, as well as bowel and bladder incontinence.  Past examinations have found the Veteran's lower extremities to be neurologically normal on testing, while the Veteran has expressly denied any incontinence during prior examinations.  These symptoms indicate a possible worsening of the Veteran's service connection lumbar spine disability since the July 2012 VA examination.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the suggestions of a worsening of the disabilities at issue since the July 2012 VA examination, the Board finds it necessary to remand the right knee, right hip, left hip, and lumbar spine claims for new VA examinations in order to assess the current severity of these disabilities.

Given the Veteran's vague reports of increased left knee pain, the fact that all of the other issues on appeal are being remanded for examinations, and the fact that a remand of the left knee claim is necessary on other bases, the Veteran's left knee should be examined on remand as well. 

Furthermore, while this case is on remand, the Veteran's complete VA medical records should be obtained and associated with the claims file.  As noted above, the most recent VA medical record that is current associated with the claims file reflects that the Veteran had been contacted in order to schedule bilateral hip injections.  The Veteran also testified at his hearing that he sees his VA doctor for hip treatment twice per month.  In addition, the Veteran has testified to having received a recent right knee injection, but no such medical report is currently of record.  Given the potential relevance of these records to all of the Veteran's claims, the Board finds that a remand in order to obtain these records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records.  Ensure that those copies are associated with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected bilateral knee and bilateral hip disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's (1) residuals of a right patella fracture, status post ORIF; (2) patello-femoral syndrome of the left knee; (3) arthritis of the right hip; and (4) degenerative joint disease of the left hip and should provide the following information:  

a.  The examiner should specifically state range of motion findings for both knees and hips.

b.  The examiner should comment on whether these disabilities exhibit weakened movement, excess fatigability, or incoordination attributable to the service-connected disabilities.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected degenerative disc disease of the lumbar spine.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

3.  Following completion of the first instruction above, schedule a separate neurological examination to determine the nature and extent of any neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary, including an EMG, should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to the following inquiry.

Please identify any neurological findings related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms.  The examiner should specifically respond to the following:

b.  Does the Veteran experience bowel or bladder incontinence as a result of his service-connected degenerative disc disease of the lumbar spine?  If so, please provide a complete description of the symptomatology, including severity. 

b.  Does the Veteran have a nerve disability in either lower extremity that is due to his service-connected lumbar spine disability?  If such disability is found, please identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


